Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Rejection under 35 USC 112(b) is withdrawn
	Claim 9 was rejected under 35 USC 112(b). Applicant has canceled claim 9, therefore, this rejection is withdrawn.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 6-7, 10-11, 17-18 and cancellation of claims 2, 9, 16 in “Claims - 12/14/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 12/14/2021” is acknowledged. 
 	This office action considers Claims 1, 3-8, 10-15, 17-20 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1, 3-8, 10-15, 17-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	Dependent Claims 2 and 16 were objected in the last office action dated 10/15/2021. Reason for allowance for claims 2 and 16 was given in that office action. 
The most relevant prior art of references (US 20150144919 A1 to Matsumoto and US 20200328368 A1 to Chung) substantially discloses the limitations of the invention with the exception of the limitations previous dependent claims 2 and 16 that are now incorporated in independent claims 1 and 11 respectively.
The prior art made of record and not relied upon (US 20150144919 A1 to Matsumoto and US 20200328368 A1 to Chung) are considered pertinent to applicant's disclosure. See form PTO-892.
Matsumoto teaches a base substrate (10; Fig. 4; [0043]); 
a pixel driving layer (14 - [0023]) comprising a plurality of thin film transistors on the base substrate (“circuit sections 14 are formed on the display device 1. Each of the circuit sections 14 includes a thin film transistor (TFT) for driving an OLED” – [0023]); 
a tuning layer (16 – [0025]) on a side of the pixel driving layer away from the base substrate (16 is on top side of 14 and away from 10), thicknesses of the tuning layer being different in subpixels of different colors (layer 16 has a non-concave portion 16a and concave portion 16b. Therefore, some portions of 16 will be different in red pixels Px(R), green pixels Px(G), and blue pixels Px(B) due to 16b being concave); and 
a plurality of organic light emitting diodes (30 - [0023]) on a side of the tuning layer away from the pixel driving layer (30 on top side of 16 and away from 10); 
wherein a respective one of the plurality of organic light emitting diodes comprises a hole injection layer (“The OLED section 30 includes the organic EL layer 32 32 includes a hole injection layer” – [0029] – hereinafter 32HIL), and 
Chung teaches “the thickness of the first charge auxiliary layer 40R, 40G, and 40B, and/or the thickness of the second charge auxiliary layer 50R, 50G, and 50B may be different from each other” – [0141]. “The first charge auxiliary layer 40 of the electronic device 100 according to an embodiment may be a hole injection layer” – [0119]. Note: 40R, 40G, and 40B are the same layer 40 in different subpixels.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 11 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 11 are deemed patentable over the prior art.
Claims (3-8, 10) and (12-15, 17-20) are allowed as those inherit the allowable subject matter from claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898